STURGIS and FARRINGTON, JJ.
We are convinced that the point made by appellant that the verdict, $7500, is excessive is well taken. It insists that the verdict is so grossly excessive as to indicate such passion and prejudice as, taken in connection with some irregularities mentioned, necessitates the granting of a new trial under the rule announced in Neff v. City of Cameron, 213 Mo. 350, 111 S. W. 1139, and Phillips v. Shoe Co., 178 Mo. App. 196, 165 S. W. 1183. To this we do not agree and think the error can be cured by a proper remittitur.
That plaintiff received very severe injuries and suffered much pain we do not deny. That such injuries are to some extent permanent we also agree. The suit was not commenced until more than a year after the injury, so that at the time of the trial the nature and extent of the injury could be determined with some degree of certainty. There were no bones broken or fractured. The permanent injuries shown by the evidence are confined to a sprained and dislocated ankle and impairment of the hearing and memory. The other injuries, though severe and painful at the time, have largely, if not entirely, passed away. The hearing is only impaired, more in one ear than in the other, and plaintiff could only hear a watch tick faintly an inch from one ear. He seems to have heard and answered all the questions at the trial with little difficulty and it is not contended that he could not hear and carry on *415conversations fairly well. His hearing has been improving rather than getting worse. The same is true of his memory. The evidence is not at all conclusive that this is permanently impaired. The tests in that respect seem to have been largely confined to the circumstances attending his injury and, as he was caught so suddenly and rendered unconscious for sometime, this is not very strange. He gave a very good and intelligent account of the same at the trial. The physicians testified that his memory is much improved. He was confined to his bed for two weeks and lost three months time. His ankle has so far recovered that there is no swelling or external indications of the injury. It is weaker than the other, is tender, more susceptible to further injury and the flexion and extension are limited. This injury is also getting better rather than worse. After plaintiff recovered so far as to be able to work, he worked for a month or so in a store, then' later had been working in the woods cutting and hauling logs and such was his occupation at the time of the trial. He says that he is not able to work all the time and suffers more or less while doing any work. His wages at this work are $1.25 to $1.50’ per day and not so large as when he was injured, as he then received $3 per day. That, however, may be owing to the kind of work he is doing rather than impaired capacity. The evidence is meager on this point, as it is in fact as to all his injuries at the time of the trial. ' The plaintiff was married after his injury and some months before the trial. He was thirty years of age. The fact that plaintiff was caught and wrapped around the line-shaft, performing several revolutions striking the ground each time, was made unconscious, bruised, lacerated, his clothes torn partially off, etc., is pressed on us with great force. "We have given this due consideration. That plaintiff passed near the valley and shadow of death and narrowly escaped with his life is true and his pain of body and mind is to be given due weight. *416But that such facts cannot take the place of permanent injuries in justifying so large a verdict we think is abundantly established.
The decisions of the Supreme Court on the method of determining, and as to what is and is not an excessive verdict in personal injury cases, are as binding on us as are such decisions on any other question of law. On this point the Supreme Court, in Neff v. City of Cameron, 213 Mo. l. c. 366, 111 S. W. 1139, uses this language: “Our statutes put a modest and conservative limit on,liability for á death loss; and, whatever may be the rule in other jurisdictions, this court has always deemed it of the gravest concern that damages should be kept within fairly conservative bounds in personal injury cases. Full compensation for injuries received through negligence is impossible, in the abstract. The best courts can do is to see to it that results attained do not shock the judicial conscience. Justice to the plaintiff must be tempered with — nay, means- — justice to defendant as well.” The court was there speaking of a verdict some larger than this, but the injuries were so very much greater that the court could only say that the evidence in that case did not certainly show that the injuries will “entirely destroy her earning capacity when she becomes an adult. ” In that case, as in this one, the court noted that the plaintiff recovered the total amount sued for and the largest possible amount allowed by the instructions and said that the jury might have concluded that as the instructions mentioned that amount it was an intimation by the court that such amount would not be too much.
In Lessenden v. Railroad, 238 Mo. l. c. 266, 142 S. W. 332, the court, after noting that there is no certain method of ascertaining the amount of damages to be awarded as compensation for personal injuries and that much must and should be left to the honest discretion of the jury, then said: “It will not do to say, Put yourself in the sufferer’s place, for you cannot do *417that, nor can it be asked for what' amount you would be willing to suffer the same loss, for you would not be willing to endure the same for any amount; yet the law calls for fair compensation and the jury must decide the question as best they can. And the question must be decided not only with the purpose of rendering justice to the plaintiff, but justice to the defendant also. In the absence of any fact that would justify punitive damages, the award should be only fair compensation for the injury suffered.?’ See also Newcomb v. Railroad, 182 Mo. 687, 81 S. W. 1069. In the Lessenden case, supra, the court fixed $15000 as the largest amount allowable where plaintiff’s legs had been so crushed and mangled that both of them had to be amputated, one above and the other below the knee. The plaintiff was a more skilled workman and received larger .wages than in the present case. "We can certainly say that the loss of a second leg, or eye, or ear, is a greater loss than the first one; though here the injury is not that of a lost leg or foot. To the same effect is Cambron v. Railroad, 165 Mo. 543, 561, 65 S. W. 745.
In Perrette v. City of Kansas City, 162 Mo. 238, 62 S. W. 448, the plaintiff’s injuries are thus described: •“His foot was caught in the hole, and he was thrown clown upon the walk, his leg broken, the ligaments of his foot and ankle sprained and lacerated, and the bones of his foot and ankle dislocated. Bandages and splints were first applied, the swelling being so great that a plaster of Paris cast could not be put on. The inflammation around the injured parts became so great in a few days that gangrene set in and plaintiff was compelled to keep his foot in ice water four or five days, during which time he suffered intense pain, and was unable to secure any sleep except under the influence of opiates. A plaster of Paris cast was after-wards applied, which remained on about forty days, *418and plaintiff was altogether confined to his bed ninety days, suffering constant pain and inability to sleep . . . his average earnings had been about twenty-one dollars a week. Prom the time of his injury up to the time of the trial, nearly fourteen months, he had not been able to make anything, as the condition of his foot and ankle had been such that he could not stand, and in working at his trade it was necessary for him to stand on his feet. The reason of this result seems to have been, according to the testimony of the physicians, largely due to the tearing loose of the ligaments and to the displacing of the heel hone where it unites with the hones of the foot. This had caused the axis of the foot and ankle to become perverted, the ankle to give way or turn out, and the arch of the foot to he destroyed, making the foot a ‘flat-foot.’ According to the testimony of the three physicians who treated and examined the plaintiff this condition was a permanent one.” The verdict was for $5000 and the ■court pronounced it “large” and with hesitation allowed it to stand as not ‘ ‘ so out of line with reason and justice as to shock the conscience.” See also what is said of a verdict for $5000, where both legs were broken and both permanently injured, in Pauck v. St. Louis Dressed Beef & Provision Co., 166 Mo. l. c. 645, 66 S. W. 1070.
In Nicholds v. Plate Glass Co., 126 Mo. l. c. 68, 28 S. W. 991, at the first trial plaintiff was allowed $15000. In a second trial he recovered $8666. The hones of his ankle were broken; he used crutches five or six months and then an apparatus consisting of iron braces and a cork bottomed shoe; he lost seven or eight months time and was earning $75 to $90 per month at the time of the accident. The evidence showed that one of the hones was thickened. Only the half sole of one foot rested on the floor; the strength of the leg was impaired and the evidence indicated the injury was permanent. The Supreme Court cut the judgment down to $5000'.
*419In Stolze v. Transit Co., 188 Mo. 581, 87 S. W. 517, the plaintiff was eighteen years of age at the time of the accident; was earning $3 a week and hoard and washing; was eleven months in the hospital; medical and surgical services were $500; his right leg had an open compound fracture and on his left leg he .suffered a compound comminuted fracture. In the left leg the bones protruded through the skin; his pains, keen and agonizing, continued for several months; his left leg is shorter than the other; his ankle was anchylosed; the bones are still coming out; the injuries were permanent; the right leg entirely recovered. The judgment was for $15000 and it was reduced by the Supreme Court to $8000.
In O’Connell v. Railway Co., 106 Mo. 482, 17 S. W. 494, the plaintiff, a laborer earning $1.75 to $2.50 per day, received a fracture of the hip bone, causing permanent injuries, so that at the trial two years later he yet had to walk on crutches and would always be lame. He spent two months at a hospital on account of the injuries. He recovered $10,000, which the trial court caused to be reduced to $5000. This the Supreme Court approved as not being so large as to warrant further interference.
Guided by these principles and precedents, we think that $5000 is all that can be allowed to this plaintiff. This court has been very slow to interfere with the verdicts of juries as being excessive, but if we are to do so at all, and such is clearly our duty, then we should do so in this case.
If the plaintiff will within ten days remit $2500 of the verdict, a judgment will be entered here for $5000 as of the date of the original judgment and with interest from that date. Otherwise the cause will be reversed and remanded.